   Case 1:19-cv-02165-UNA Document 5 Filed 11/20/19 Page 1 of 2 PageID #: 42



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


     MERZ PHARMACEUTICALS, LLC and
     MERZ NORTH AMERICA, INC.,

                       Plaintiffs,
                                                          C.A. No. ___________________
              v.

     ANNORA PHARMA PRIVATE LTD.

                       Defendant.



                              RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1(a), Plaintiffs Merz Pharmaceuticals, LLC

and Merz North America, Inc. hereby state that:

         1.        Merz Pharmaceuticals, LLC is a privately held corporation and identifies Merz,

Incorporated, Merz Pharmaceuticals GmbH, and Merz Pharma GmBH & Co. KGaA as its parent

corporations, including grandparent and great-grandparent corporations;

         2.        Merz North America, Inc. is a privately held corporation and identifies Merz,

Incorporated, Merz Pharmaceuticals GmbH, and Merz Pharma GmBH & Co. KGaA as its parent

corporations, including grandparent and great-grandparent corporations; and

         3.        No publicly held company owns 10% or more of Merz Pharmaceuticals, LLC or

Merz North America, Inc’s stock.




ME1 32014960v.1
   Case 1:19-cv-02165-UNA Document 5 Filed 11/20/19 Page 2 of 2 PageID #: 43




Dated: November 20, 2019         MCCARTER & ENGLISH, LLP

                                 /s/ Daniel M. Silver
                                 Michael P. Kelly (#2295)
OF COUNSEL:                      Daniel M. Silver (#4758)
                                 Alexandra M. Joyce (#6423)
                                 Renaissance Centre
Arlene L. Chow                   405 N. King Street, 8th Floor
Jason A. Leonard                 Wilmington, Delaware 19801
Ernest Yakob                     (302) 984-6300
HOGAN LOVELLS US LLP             mkelly@mccarter.com
390 Madison Avenue               dsilver@mccarter.com
New York, NY 10017               ajoyce@mccarter.com
(212) 918-3000
arlene.chow@hoganlovells.com     Attorneys for Plaintiffs
jason.leonard@hoganlovells.com
ernest.yakob@hoganlovells.com




                                         2
ME1 32014960v.1
